Case 21-51006-LSS   Doc 1-9   Filed 07/27/21   Page 1 of 8




           EXHIBIT 9
                              Case 21-51006-LSS                Doc 1-9        Filed 07/27/21           Page 2 of 8


                                                   MATERIAL PURCHASE AGREEMENT
                                                                 COVERSHEET



          Johnson &Johnson Consumer Companies, Inc. a New Jersey Corporation ("BUYER"}, and Luzenac America, Inc., a
          Delaware corporation ("SELLER11), intending to be legally bound, hereby covenant and agree to purchase and sell,
          respectively, the Material, on the following tem1s and conditions:

          MATERIAL: The Material covered by this Agreement shall be the material (the "Material") set forth in Attachment A,
          attached hereto and incorporated herein by this reference.

          QUANTITY: During the Term of this Agreement, BUYER shall purchase from SELLER one hundred percent (100%) of
          BUYER's talc requirements by purchasing the Material with respect to the location listed in Attachment C (the "Facility").
          The percentage ofBUYER's total requirements of the Material purchased from SELLER during the Tenn may be confirmed
          by SELLER as set forth in Attachment A. Notwithstanding the foregoing, SELLER acknowledges and agrees that during the
          Tenn BUYER may qualify alternate materials and shall be permitted to purchase qualification batches of material solely for
          the purposes of material qualification. SELLER is not obligated to supply Material to BUYER in any quarter in excess of 1/4
          x the maximum annual quantity shown for such Material in Attachment A

          CONTRACT TERM: January 1, 2011 through December 31, 2011, unless extended through December 31, 2012 pursuant to
          the "Other Considerations" Section below (the "Tenn").

          PRICE AND TERMS OF PAYMENT: The prices for the Material covered by this Agreement shall be as set forth in
          Attachment B, attached hereto and incorporated herein by this reference.

          DELIVERY TERMS: The delivery terms for the Material shall be as set forth in Attachment C, attached hereto and
          incorporated herein by this reference.

          BUYER'S LOCATION AND DELIVERY POINT: The Material covered by this Agreement shall be delivered to the Facility
          specified in Attachment C pursuant to the Shipment Schedule described therein.

          OTHER CONSIDERATIONS: BUYER will use commercially reasonable efforts to qualify SELLER's Australian ore as an
          alternate Material to be supplied under this Agreement by June 30, 2011. BUYER may shift such efforts to qualification of
          other ores (including third party sources) if BUYER reasonably determines after consultation with SELLER, that SELLER's
          Australian ore will not meet BUYER'S specifications as provided on Attachment A.

          IN THE EVENT BUYER SUCCESSFULLY QUALIFIES AUSTRALIAN ORE:
          No later than June 30, 2011, BUYER and SELLER will discuss current costs and competitive pricing for such ore supply.
          Provided BUYER and SELLER can come to tem1s on acceptable pricing by June 30, 2011, SELLER will provide solely the
          Australian ore to BUYER through December 31, 2012 beginning on a date to be agreed to between the parties, which date shall
          represent a reasonable date to allow the parties to begin supplying and taking supply of the Australian ore. The supply of
          Australian ore shall be under the tenns and conditions of this Agreement as a written amendment hereto that incorporates the
          pricing tenns for the Australian ore as mutually agreed by the parties. If Buyer and SELLER cannot come to tenns on pricing for
          Australian ore supply by June 30, 2011, SELLER agrees to supply Chinese ore through December 31, 2011, or until an alternate
          source is qualified, whichever is earlier, at which point the contract for supply will tenninate unless otherwise agreed to in writing
          by the parties.

          IN THE EVENT BUYER DOES NOT SUCCESSFULLY QUALIFY AUSTRALIAN OREt
          If BUYER is unable to qualify SELLER's Australian ore by June 30,2011 due to the ore not meeting BUYER's specifications as
          provided on Attachment A, SELLER agrees to supply Chinese ore through December 31, 2011, or until an alternate source is
          qualified, whichever is earlier, at which point the contract for supply will tenninate unless othenvise agreed to in writing by the
          parties.

          GENERAL TERMS AND CONDITIONS OF SALE: AGREEMENT: The General Terms and Conditions of Sale, attached
          hereto as Attachment D. are incorporated herein and made a part hereof by this reference. This Cover Sheet, the General
          Tenns and Conditions of Sale. as modified or expanded by the tenns of this Cover Sheet (including all Attachments hereto),
          are collectively referred to herein as the "Agreement". The Agreement shall constitute the agreed tetms and conditions upon
          which BUYER is obligated to purchase and SELLER is obligated to sell the Material. In the event BUYER uses its own




Protected Document - Subject to Protective Order                                                                                   IMERYS 205617
                                  Case 21-51006-LSS           Doc 1-9        Filed 07/27/21          Page 3 of 8

          order acknowledgment form or any other form to accept this Agreement, such form shall be used for convenience only and
          any terms and conditions contained therein which are inconsistent with or in addition to those contained in this Agreement
          shall be and are rejected and shall be and are of no force and effect whatsoever between the parties unless expressly assented
          to in writing by the SELLER. For clarity, the parties acknowledge and agree that the Material Purchase Agreement between
          them. which was effective January 1, 2010, was tenninated as of December 31,2010 and is no longer in force or effect.

                  IN WITNESS WHEREOF, the patties to this Agreement have executed the same as of the commencement date of
          the Term first above written.

          SELLER PRE APPROVAL
          Legal       ;)(;..;.)
          Sales       ~.
          Marketing :.QA
          cco         ~

          SELLER                                                         BUYER
                                                                         Johnson & Johnson Consumer Companies, Inc.
          u,~
          By~·

          Name:     Gary Goldberg

          Title         CEO




Protected Document - Subject to Protective Order                                                                                IMERYS 205618
                             Case 21-51006-LSS              Doc 1-9        Filed 07/27/21         Page 4 of 8

                                                                Attachment A

                                                       MATERIAL SPECIFICATIONS



                                                                               Maximum Purchase Quantity Metric Tons
                                                                               Per Year
          Material                          Grade
          Grade 25 Talc*                    As per J&J                                              5,500
                                            specification no.
                                            RM-008967, current
                                            revision



          " Manufactured from Guangxi Chinese Ore. Alternatively, the Material may be SELLER's Australian ore if the conditions in
          the "Other Considerations" Section of the Cover Sheet are met.

          SELLER will consider filling orders in excess of the maximum purchase quantity on a case by case basis.


                                                      CONFIRMATION PROCEDURES


          BUYER shall keep full and complete records and books of account with respect to all purchases of Material covered by the
          Agreement for a period ofone (1) year after the close of the calendar year to which such records and books of account
          pertain. The SELLER may, at any time or times dtu'ing or after the Te1m of the Agreement, request an independent audit of
          such records and books of account for the sole purpose of verifying that the total amount of each Material required to be
          purchased by BUYER from SELLER pursuant to the terms of the Agreement has been met. Any nationally recognized firm
          of independent certified public accountants designated by the SELLER and accepted by the BUYER shall, at any reasonable
          time or times and at the SELLER's expense, have the right to examine and audit such records and books of account
          maintained by the BUYER.




Protected Document - Subject to Protective Order                                                                            IMERYS 205619
                            Case 21-51006-LSS               Doc 1-9        Filed 07/27/21         Page 5 of 8


                                                               Attachment B

                                                             PURCHASE PRICE


         Talc, Grade 25 (J&J Specification no RM-008967):     $690/mt FCA Houston plant plus freight.

         Price above for Material is based on SELLER's costs to purchase Chinese Guangxi Ore. Price shall be automatically
         increased on Ju1y 1, 2011 based on a commensurate increase in SELLER's cost of Chinese ore over the period from January
         I, 2011 to June 30, 2011.

         Freight will be arranged by SELLER and added to the invoice at prevailing rate. BUYER has the right to book freight carriers
         on request.


         Payment Tem1s: Net 30 days from invoice date



         THE PRICE SET FORTH IN THIS ATTACHMENT BIS DASED ON DELIVERY OF THE MATERIAL FCA
         (IN COTE RMS 2000) SELi ,ER'S HOUSTON, TX. FACILITY IN BULK RAILCARS. ORDERS OF MATERIAL
         UNDER THE AGREEMENT SHALL BE FOR MINlMUM QUANTITIES OF NOT LESS THAN 99 TONS.




Protected Document - Subject to Protective Order                                                                             IME RYS 205620
                             Case 21-51006-LSS               Doc 1-9       Filed 07/27/21         Page 6 of 8


                                                                Attachment C

                                                             DELIVERY TERMS



                 Terms ofSale:                                            FCA (Incotenns 2000) SELLER's Houston, TX facility


                  Delivery Points:                                        Royston, GA



                                                           SH1PMENT SCHEDULE


          No later than ten (10) days before the beginning of each month during the Term, BUYER shall furnish to SELLER a schedule
          (the "Schedule") indicating the dates and quantities to be delivered to each ofBUYER's Facility for the next three (3)
          succeeding months. The first month of each Schedule shall represent a frrm purchase order, subject to change or withdrawal
          only as provided herein. The remaining portion of the Schedule (second and third months) shall represent forecasts of
          BUYER's anticipated quantities and dates of delivery, which shall be used by SELLER for planning purposes only and does
          not represent a commitment by BUYER to purchase the Material on the dates or in the quantities indicated.

          BUYER may reschedule or cancel the delivery dates of Material on order without charge upon the SELLER receiving
          seventy-two (72) hours notice prior to the scheduled delivery date set fo1th in BUYER's Schedule. Any originally scheduled
          delivery date may be rescheduled only once, for a delay ofno more than thirty (30) days beyond the originally scheduled
          delivery date.




Protected Document - Subject to Protective Order                                                                             IMERYS 205621
                                                      Case 21-51006-LSS                                   Doc 1-9             Filed 07/27/21                        Page 7 of 8
•
                                                                                                            Attachment D
                                                                                            General Temis And Conditions Of Sale (1009)

              I. Price: Taxes and Customs Duties; Conditions of Pro:ment. The price for lhe Material is as              Seller elects to continuo to make delimies, its action shall not co111titute a waiver of any default by
    set forth on tht face hereof and shall be paid in tho currency as set f'otlh on the face hereof. All                Buyer or in any way affect Seller's legal rcmtdies for any such default. If Buyer defaults under thJs
    prices are q110ted, orders accepted and delivered, and billings rendered FCA Seller's facility                      Agreement and the matter is placed in the bands of an altl)rney for collection, or suit ls brought at
    (lncoterms 2000) and are exclusive of all federal, slate and local excise, sales, use. value added,                 law or in equity to enforce !he provisions hereia. Duyer agrees to pay reasonable attorneys' fees
    general servi(ell and similar ta.~cs. and all import, export or customs duties. tarillls, or like charges, all of   together with costs in addition to the amounts duo hereunder. Buyer shall indemnify, dell,nd and
    which shall be 1he responstbility of BU}-er. Pa)ntenl for Material shipped on appro\-ed credit is due ntt           hold harmless Seller for any lhird party c:lairns brought agaillst Seller based on the use of Materials
    30 days. or as $lated on 1he face hereof. ftom date ofin\'Oice. Past due balances are subject to a late             hyBuyer.
    pa)mcnt cbaqie of 1.5% per month, or the ma.'Wllwn amoont pennitted by applicable Jaw, \\bicw.n is                           7. Forte Majcure. All obligations of either party hcrelllldcr (except the payment of money)
    less. Buyer !!hall pay oil charges, costs and legal fees incwred in collecting amounts owed. Seller has tlie        shall be suspended \\ilile, but only so long as and to the extent that, such party is pnweoted from
    right to reschedule or cancel any order \\ith Buyer if accounts arc delinqueot. Ifin the judgment of Seller         complying with such obligations in whole or in part by acts of God or of the public enemy, &tn'kes,
    the fmancial conditicn ofBuyer at 1111y time does not justify deli\1'1}' upon lhe payment tenns specified,          lockouts and otber labor disputes. tire, flood, accidents, epidemics, quarantine reslrictions, freight
    Seller may amend such pa}ment terms or require full or partial payment in ad\'lll!Ce. For esport sales.             embargoes. emthqualce, nnusually se\we weather, acts of war, terrorism, !rtsmrection or mob violfllte,
    Seller, In its sole ~ o n , may require Buyer, at its cost and e~-pense, to obtain an imwocable standby             um~ shutdo,m or una\'311ability of major sources ohupply, breakage ofmacltineiy or ,pparalllS,
    letter of credit in fa\-orofSellermuedorconfim1ed bya U.S. bank acceptable to Seller, ina fbnn                      laws, ~ n t s , regulations or action ofor lhe fallm to ad ofany state. federal or local gO\l:llll1!ellt,
    acceplable to SeUer, and in an amoont acceptable to Seller; 1111d Seller $hall ha,-e tho right to draw again,t      or eny olher matter:; beyond the Ieaiooable ccotrol of said party which caonot be 0\-en:ome by said party
    all or8f\)'pottion of tho letter of credit amount on sight.                                                         by means nonnally employed in lhe perlbnnance of this Agreement, whethershrularto the matters hereht
              2. IMlnzy and Rjsk ofLoss. Title shall pass to BU}-er, and Buyer assumes all risk of loss, from           specifically enmnerated or othcmise. In the C\fflt of Seller's inability due to any of lhe above
    the time the Material is loaded by Seller onto n1ikar orlruck for shipment to BU}u at Seller's lacility. ln         circumstances to supply all of the Matenal pro,ided for hereunder, SeUerceser\'es the right to allocate its
    the absence of SJ)e(ific "ntten inSlnll:ticns. Seller may exercise in its discretioo the mtthod of shipment.        a\'ailable supply ofMaterial among its purthasers, or any oflhfflt, 85 Seller, in its sole discretion, elects
    Unless othef\\ise agtffl! by the parties in writing, Seller shall have lhe exdusr,e right to 1111lltlge and         \\ithout liability to Duyer for any faDure ofperfonnaoc~ which may 1CSUII thereftom. The party affected
    book all freight tor tho transportalioo ofthe Materlal to Duyer. Deli\'ecy dntes arc the da~ the Material           by force majeure shall promptly and timely notify the other ofthe existence thereof. the expected dcut)'S,
    is sltipptd Imm Seller's ~ility. Btl)U shall be responsible fur payment ofall &tight and transportation             and the estinmtcd effect upon its perfoonance hell!Wldtr.
    charge, ftom Seller's point of loading to the dell\'el)' address sp«ilied by BU)n. Delil,:iy dates are                       8. Product Safety and Product Stewwdsbip Program. BU}'er undenstands and acknowledges
    approximate and are predicated on !he prompt receipt by Seller of all nteessaiy infonnation and                     that 85 part of Seller's product stewardsl1ip program, SeUer front time to lime will issue notices
    documenlation from BU)·er.                                                                                          regarding the safe use of Seller's products, including appropriate and illllppropriate end uses of
              3. !lwWlil):. Actual weigl1t of Individual bags and other packaging may vary due to ,'llriations          Seller's products. Seller has the right to refuse to sell Material to unlawful or inappropriate end-use•
    in the manufacturing process and packing equipment tolerances. Any claim for shortage must be                       as detem1ined by Seller. BU)-er agrees to c0111ply \\ilh such safety policies and end use restrictions in
    made in writing to Seller within 30 days after Buyei's receipt of the Material. If spedfied on the                  its use and sale of Seller's products. Buyer further agrees upon ,vritten request front Seller to confirm
    face hereof, or on any Co,-er Sheet or contract into which these General Temts are incorporated,                    in writing that BU)-er is complying with SeUer's lSafety policies and end use restrictions. In no evtnt
    Seller Is not obligated to delh-er in any month more than a proportionate part of the rna~inrum                     shall Seller be responsible for any darnage, injlll}' or loss occasioned hy the misuse ofMaterial or
    quantity specified, determined by dividing such maximum quantity by 1he total number of months                      BU}-er's negligence.
    iochtded in the period of perfonnance. When, in the opinion of Seller, there is a period of shortage of                      9. Buyer as End User: No Assignment. Unless BU)-er is duly authorized to distribute the
    supply of said Material for any :re:ason, Seller may allocate its available supply among any or all of              Material pursuant to a written distribution agrcemeot with Seller, the Material is being purchased by
    its ,'llrious customers upon such basis as it shall deem fair and practicable, \\ith no liability on its            Buyer for its internal use and, wilhout tho express written authorization of Seller, Bu)-er may not
    part for failure to deliver the quantity or any portion therein speQified.                                          repackage, resell. Qr otherniso distribute tho Material to third parties. In addition, Buyer shall ha\-e
              4. Quality and Wammtjcs. Seller warrants that (l) when shipped, the Material m«ts both                    no right to assign or IIllllsfer (11ilc1her by operation, by Jaw or othenviso) all or any part of its rights
    Seller's genenil, published spcclfications and any additional specifications set furth on 1he face hereof or        or obligations under this Agreement except \\ith the prior written consent of the Seller. and no
    OJl eny Co\-er Sheet or contract into which these General Tenns are incoiporated; (2) Seller bas good               delegation of any obligation ofBuyer shall be made \\ithout tho prior \\rltten CODRnt of Seller. Any
    and si1tllcient title to the Material; and {3) the Material, as manufactured by Seller according to Seller's        attempted assignment or delegation ofB~-er shall be \'Oid and ineffective for all ptnp0ses unless
    spccifiClllitlM. does not lnmnge any U.S. p.1rcnt. Buyer bas detennined that Material \\1th the quality             made in confonnity \\itb this paragraph. This Agreement shall be binding upon and inure to the
    characteristics confomting to Sll<'h specifications will satisfy its contemplated use ofthe Material. Upon          baicfit ofthe parties hereto and their respective pennitted succ=rs and assigns.
    Buyer's request, Seller shall prepare for Buyer for each shipment ofMaterial a certificate ofanalysis                        10. !&mR)jance wjth I,aws· Export. Both parties shall comply with all applicable laws and
    descn"bing the qllality cliaracteristics of such shipment pursuant to lhe sampling proc:cdlRS specified ln          regulations in connection with their perfonrumce here1mder. Buyer shall not sell, ship, import,
     Section 5. Buyer agrees that packaging material, including pallets ("Packaging Material") shall only be            export, re-export or al!ow trans-shipment of any Material in any manner contrary to any applicable
    used forshipmcotofMaterial from Seller to Bu)w and Iii.at such Packaging Material shall be disposed of              ei..-port Jaws, including \\ithout limitation, to any prohibited indMdual, fimt or entity appearing in
    by B1tyer in a manner that complies with sll applicable laws. Material on pallets in transpon or in                 Denied Party Lists published by the U.S. govemment, such as the list of Specially Designated
     storage must be stored on a flat, load-bearingswfaceandboundto pre1-c,nt sl1illingoftlte load. Pallets             Nationals pllblished by the U.S. Department ofTreasuiy OFAC, or to any countty subject to
     are not suitable for and SRI not to be used for edge racking or slacking. Buyer a.knowledges that                  economic or trade sanctions imposed by the U.S., except as othemise aulhorizcd by U.S. law.
    Material and Packaging Material must be protected ftont damage, moisture, excessi\-e heat and ignition              Buyer shall also comply \,~th all applicable laws and regulations of any destination countty. Bll)-er
     oources, and that personnd must be kept out ofthe path ofany bags or pallets which may fall or sllift              $hall indemnify, defend and hold hannless Seller ftom and against any breach by Buyer of its
     during handling, BU}-cr assumes all risk of handling the Material at the point ofdeli\1'1}' and Bl\)-er ~          obligatiollJI under this paragraph.
     to indemnify SeUer for claims byit or bytlwd J)8l1ies arising from such handling.                                           11. Notices. Any notices, payments, or other infunnation herein contemplated to be gi\'eD,
              SELLER HEREBY EXPRESSLY DISCLAIMS (AND IBEREFORE IS HEREBY                                                made or deli,-ered to Seller or Buyer hereundershall be sufficient ifpersonally delivered, mailed, or
     EXCLUDED FROM TIUS AGREEMENT) ANY OTHER WARRANTY, EXPRESS OR                                                       sent by electronic facsimile at the address of such party set forth on tho face hereof or to such other
    IMPLIED, AS TO THE J\.IATERIAL AND PACKAGING MATERIAL, INCLUDING, BUf                                               address as such party may from time to time designate to the other in \\riting.
    NOT LIMITED TO, ANY Ji\lPLlED WARRANTY OF MERCHAl\'TABILllY OR                                                               12. lpcorporarion By Reference. Tcnns appearing on lhe fate hereof, or on any co\-er sheet
    FITNESS FOR A PARTICULAR PURPOSE. SELLER SHALL NOT BE LIABLE FOR                                                    or contract into which these General Tcnns 1111d Conditions are incol]lOrated, that in any way alter,
    AN\' DAMAGE, LOSS, cosr OR EXPENSE, OR BREACH OF W.ARRM'TY,EXCEPT AS                                                coodition or e~-plain these General Tenns and Conditions arc incorporated herein by this reference.
    SET FORTH IN THIS SECITON 4. DUY.ER HEREBY WAIVES ALL CLAL\IS FOR                                                   All terms so incorporated shall supei.ede any conflicting or contraiy provision contained in these
    INDIR£CT, CONSEQUENTIAL, JNCIOEI\TAL, PUNITIVE, OR SPECIAL DAi\-lAGES,                                              printed General Tenns and Conditions.
    INCLUDING, WlTIIOUf Lli\llATION, LOSS OF PROFITS, DOWNTIME cosrs, OR                                                         13. Entire Agreement: Interpretation: Amendment Unless the parties ha\-o entered into a
    COSTS OF SUBSTITUTE GOODS, AND AGREES THAT SELLER'S TOTAL LlABJLlTI',                                               written contract that is intended to supersede these General Temis and Conditions, theso General
    AND BUYER'S EXCLUSIVE REl'tlEDY, ARE EXPRESSLY LIMITED TO REPLACEl\JENT                                             TelDIS and Conditions, together with any tenns appearing on the face hereof or on any t:O\'er sheet or
    OF ANY l\lATERJAL AND PACKAGING MATERIAL WHICH DOES NOT MEET1HE                                                     contract into \\iliCh these Oeneral Tenns and Conditions are incoipomled, contain the entire
    WARRAl\'TY SET FORTH IN THIS SECTION 4, INNO EVENT SHALL SELLER'S                                                   agreement betl\"¢eo the parties, and there are no oral unders!andings. re~nlations or agreements
    AGGREGATE LIABILITY HEREUNDER, WHETHER FOR CLAIMS IN CONTRACT,                                                      relativ~ to this .Agreement which ere not fully el<J)ressed herein. Any tenns appearing on any Order
    TORT OR OTIIERWISE, EXCEED THE PURCHASE PRICE PAID FOR THE l\IATERIAL                                               or other form used by Buyer which would modify or con/lie! with the terms and conditions set forth
    AND PACKAGING MATERIAL; PROVIDED THAT, NOTHING IN THIS PARAGRAPH                                                    herein are expressly rejected, ind Buyer hereby specifically accepts anytenns contained herein that
    SHALL BE DEEMED TO EXCLUDE OR LIMIT ANY UABILITY UNDER ANY                                                          are different or additiOJ1al to those contained in any sucla Order. Except for the pmpose ofnegating
    APPLICABLE LAW OR STATUTE WIUCH, UNDER SUCH LAW ORSTATIITE, CANNOT                                                  implied warranties, no cOllfSe ofpriordealing9 betv.l:tn the parties and no usage ofthotradoshaU be
    BE E.\'.CLUDED OR LIMITED.                                                                                          rele\'allt to supplement or explain any teon used in this Agreement. If any P£0"ision ofthis Agn,ement, or
            5. Sampljng and Anah,;is. At the time tho Material is loaded or packaged by Seller, whiclie,u               the application thewofto any person, place, or circumitance, shall be held by a court of competent
    is earlier, Seller, at its expense, shall sample the Material in accordance \\ith its nonnal sampling               jurisdiction to be lm,ilid, unenforceable, or ,'Did, the remaindec oflhis Agreement and such pro,isions as
    procedures. The rcsul!s of sampling and analysis by Seller shall be ftnal and cooclusi•;e for all J>WPl)ses.        applied to other persons, placts, artd e h c ~ shall remain in full force and effect. No amendmeot,
    In 1l1e e\wt deli\-.i Material does no! meet the quality standards set lb!th in Section 4, Buyer shall              modificalion, or waiver ofany pro,-ision of this Agre;,ment shall be effecti,-e unless in \1riting 1111d signed
    promptly coolact Seller and affixd lhe Seller the opportunity to inspect and sample the Material. If Seller         by the parties hereto. English shall be the gowrniog language bereo£
    agm:s that lhe Material is nooconforming, Seller shall gh-e instructions as to where to send tlie Material,                   14. Goyeroing Law and Dispute Resolution. This Agreement shall be govrmed by the laws
    at Seller's expense, and Buyer shall receiw replace,ncnt Material in like quantities in lieu thereof.               of lhe State of Colorado, \,ithout regani to its confficts of laws. The parties hereby exclude ftom
    Rejection of such nonconforming Material shall be made not later than thirty (30) days after receipt                1111y application to the pw,chase and sale of the Material the United Nations Convention on Contracts
    hyBU}·er.                                                                                                           for the International Sale of Goods 1980 (Vienna Con,-ention). Any disputes arising out of or in
           6. }xfaults and Remedies. IfBu}1:r defaults in any of its obligations hereunder, Seller's                    conned ion \\ith this Agreement shall be finally settled by binding arbitration under the Conunercial
    remedies shall include suspension ofperfonnance together with all other rights and remedies at law                  Arbitration Rules oftlle American Arbitration Association (:'AAA") in effect on the date hereof
    or in equity which Seller may ha\'e as a result ofBuyers default. If, despite any dcfuult by Buyer,                 (the "Rules"). except as such Rules are modified herein. Aroiuation shall be conducted io ~nver,




    Protected Document - Subject to Protective Order                                                                                                                                                           IMERYS 205622
                                                    Case 21-51006-LSS                                Doc 1-9      Filed 07/27/21   Page 8 of 8
'   Colorado end shall be in English. The arbitralion shall be before a single arbitrator mlllually agreed
    from a 1111 provldtod by the AAA; pro,·lded if Seller 1111d Buyer fail to agree on an arbitrator v.ithin 30
    days after tho claim for arbitratio11 is made, then the arbitrator shall be selected by the AAA. Not
    Jess thM 30 days prior to the arbitration, each party wm subinit to the other party the docwnents, fo
    Englisl1, and a list ofwitnes= it intends to use in the arbitration. Jn any arbitration proceeding,
    tacit party will ha,-e lhe opportunity to examine its ,~itnesses and to cross-examine the v.itnesses of
    !he other party. The arbitrator shall issuo a written opinion stating the findings of fact and the
    conclusions oflaw on which tho decision is based. The decision of !he arbitrator shall be final and
    binding, and may be enforced in My court of competent jurisdiction. Each party to the arbitration
    shall~ its rt&pective costs in tho preparation and presentation of the dispute, and shall bear
    equally in the administrative costs of the arbitration.




    Protected Document - Subject to Protective Order                                                                                             IMERYS 205623
